Citation Nr: 0738110	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  02-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January 1999 and September 2002 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim for service connection 
for PTSD.  In February 2004, the veteran testified before a 
Veterans Law Judge at the RO.  In August 2004, this case was 
remanded by the Board for further appellate consideration.

As noted in the previous remand, the veteran, at his February 
2004 hearing, had stated that he suffers from melanoma of the 
ear which he claims might be related to exposure to Agent 
Orange in service.  The previous remand, noting that this 
claim had not been adjudicated by the RO, referred it for 
such consideration.  It still does not appear that this claim 
has been adjudicated.  Therefore, it is hereby again referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

To address his claim, the veteran had testified at a personal 
hearing in February 2004 before a Veterans Law Judge of the 
Board.  However, that Veterans Law Judge is no longer with 
the Board.  Under such circumstances, the veteran may elect 
to have another hearing, to provide testimony before the 
Veterans Law Judge who will be adjudicating his claim on 
appeal.  The veteran made this election, for a Travel Board 
hearing, by a signed statement submitted in November 2007.  
Thus, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest available opportunity, as the 
docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


